Title: To James Madison from Moritz Fürst, 26 June 1816
From: Fürst, Moritz
To: Madison, James


        
          No. 319. Market street Philadelphia26 June 1816.
          May it please Your Excellency,
        
        I had once the honnour of waiting upon Your Excellency in person, as an artist, who is an engraver in steel, of dyes for medaillons: and You did me the favour of promising to me, the fabrication of some of those, which were decreed by Goverment to the memory of those Heroes that did distinguish themselves in the last war.
        Convinc’d that I was able to perform this work, to the entire satisfaction of those, who should employ me, I addressd myself here, to Mr. Harrison Naval agent, and to Mr Hopkinson, President of the accademy of the fine arts, but my application has been totally neglected by them. I therefore take the Liberty, to offer again my Services to Your Excellency, entreating You to honnour me with Your commands, for part of this work, which will be perform’d with all the accuracy and perfection that can be requir’d.
        In my leisure hours I made some experiments, in Topographical Bank Bills, of which I enclose to Your Excellency a Small specimen, which was my first trial, and which I could bring now to a greater perfectio⟨n.⟩ These essays have cost me a great deal of monney. I am now without occupation, and should be happy to receive any Encourragement from Your Excellency, as You have Kindly promisd me when I presented myself to You, and which I Know You are allways pleas’d to bestow, on honnest Endeavours to excell in usefull arts.
        Give me Leave to add the assurance of the profound Respect with which I have the Honnour to subscribe May it please Your Excellency Your Most obediant humble Servant
        
          Moritz Furst
        
      